Citation Nr: 0109816	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  93-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to October 18, 
1996, for a grant of a total rating for service-connected 
disabilities due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from decisions entered in 1990 and 1991 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The original issues on appeal were 
entitlement to service connection for a left knee disability, 
entitlement to increased ratings for lumbar strain and a 
service-connected left hip disability, and entitlement to a 
TDIU.

In the course of the appeal, the veteran's claim for a TDIU 
was granted by rating action dated in February 2000.  The 
effective date of the TDIU award was from October 18, 1996.  
In signed correspondence dated in April 2000, the veteran 
withdrew his appeal for service connection for a left knee 
disability and increased ratings for lumbar strain and a left 
hip disability and submitted a notice of disagreement with 
the February 2000 RO decision with regard to the effective 
date assigned to his TDIU award.  In June 2000, the Board 
determined that it had jurisdiction over the effective date 
question, and remanded the case to the RO with the 
instruction that it furnish the appellant with a statement of 
the case addressing the effective date issue, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO sent the 
veteran a statement of the case in late June 2000, in which 
it affirmed the effective date assigned.  The veteran 
responded with a timely substantive appeal in December 2000, 
which perfected the appeal.  The case was returned to the 
Board in February 2001.

FINDINGS OF FACT

1.  The veteran filed a formal claim for a total rating based 
on unemployability due to service-connected disabilities on 
April 19, 1991.

2.  The veteran is presently over 50 years old and has a 
business college degree in business administration. 

3.  It is factually ascertainable that on October 25, 1995, 
the veteran first became permanently incapable of working in 
a substantially gainful occupation, including an occupation 
involving sedentary work, due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an effective date of October 25, 1995 for a 
total rating based on unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.3, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO had reviewed the claims 
folder in February 2001, determined that it was in compliance 
with the VCAA, and informed the veteran of this determination 
via correspondence dated in February 2001.  The Board has 
reviewed the claims folder and found that all medical and 
administrative evidence pertinent to the veteran's earlier 
effective date claim has been obtained.  The Board thus 
concludes that there is no outstanding evidence which should 
be obtained, and that a remand for additional development is 
not warranted as there is no reasonable possibility that such 
assistance would aid in substantiating his present claim.  In 
sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.

The veteran is currently service-connected for fracture 
residuals of his femoral neck and head left acetabulum (rated 
as 40 percent disabling from June 17, 1988) and chronic 
lumbosacral strain with scoliosis (rated as 20 percent 
disabling from April 30, 1990 to October 17, 1996; 
thereafter, as of October 18, 1996, rated as 40 percent 
disabling). 

Medical records associated with the veteran's claims file 
show that his date of birth was in February 1949.  

The medical evidence includes a written statement dated in 
September 1990 from Christine M. Cisneros, M.D., Ph.D.  Dr. 
Cisneros was a physician for the veteran's employer Ford 
Motor Company (Ford).  According to this report, the veteran 
at the time was a 41-year-old man who had been in the employ 
of Ford since 1969.  His last position with Ford was as a 
line supervisor at a factory.  His duties required extensive 
walking and negotiating of difficult terrain, which included 
narrow passageways and climbing stairs.  The last day that he 
worked for Ford was June 19, 1989.  Dr. Cisneros noted that 
the veteran was service-connected for a left hip fracture 
incurred during active duty and also service-connected for a 
low back disability secondary to the left hip injury.  Her 
examination report indicated that the veteran was obese.  
Examination of his low back revealed no costovertebral angle 
tenderness and no scoliosis, kyphosis or appreciable muscle 
spasm.  His back displayed full range of motion and he was 
negative on straight leg raising.  Examination of his left 
hip revealed substantial limitation of motion.  He was 
grossly intact on neurological examination.  Based on her 
findings obtained on examination, Dr. Cisneros determined 
that the veteran's work duties in conjunction with his weight 
caused further deterioration and aggravation of his service-
connected left hip injury and that within the meaning of Ford 
Motor Company's internal retirement policy, he was totally 
and permanently disabled with regards to his duties as a line 
supervisor as of his last day worked.

On April 19, 1991, the veteran filed a claim with VA for a 
TDIU.  On his claim form, he reported that he had a high 
school education and two years of college.  He reported that 
he was employed on a full-time basis for Ford Motor Company 
from August 1969 to June 1989.  He reported that his last job 
was as a supervisor and that as of June 19, 1989, he was 
unable to perform any kind of work because of his service-
connected left hip and low back disability.  

A statement from Ford Motor Company dated in October 1991 
shows that the veteran was employed as a full-time salaried 
supervisor in its vehicle component assembly line.  According 
to the statement, he went on disability retirement in June 
1990 because the company could not accommodate his physical 
restrictions.

The transcript of a May 1992 RO hearing shows that the 
veteran testified, in pertinent part, that he was unable to 
perform physical labor such as housework or yardwork and that 
he spent most of his time reading.  He reported that anytime 
he was on his feet for a certain amount of time he would 
develop pain in his left hip.  He also reported that he had 
been told by one of his physicians that there was no type of 
work that he was able to perform because his back would 
become stiff if he sat for more than 45 minutes to an hour.  
The veteran stated that he was unable to drive for long 
periods of time because of his low back disability.  He also 
reported that even if he worked a desk job, he would still 
experience problems if he had to sit for extended periods of 
time because of his low back disability.  

The veteran's claims folder contains medical evidence from 
both VA and private sources showing examination and treatment 
for his low back and left hip disabilities for the period 
from 1989 to 1996.  Included in these are the following:

VA and private medical examination reports show that the 
veteran's low back disability was essentially normal on VA 
examination in November 1989.  At the examination the veteran 
complained of left hip pain.  Reduced range of motion of his 
left hip joint was noted in examination, with flexion to 40 
degrees, extension to zero degrees, abduction to 15 degrees, 
adduction to zero degrees, internal rotation to 5 degrees, 
and external rotation to 10 degrees.  X-rays of the hip 
revealed deformity and degenerative changes.  Physical 
examination showed his that his left lower extremity was 3/4-
inches shorter than his right.  The left lower extremity also 
displayed musculature which was smaller in circumference than 
the right.

VA examination in April 1991 shows the presence of 
questionable mild degenerative disc disease at L5-S1, but no 
changes on X-ray since 1989.  

In private medical statements and treatment reports dated in 
1990 to 1991, Walter Everett, M.D., expressed his opinion 
that the veteran was totally disabled from the field of 
common labor because of his left hip disability.  

The report of a VA medical examination which was conducted on 
October 25, 1995 shows that the veteran had attended Detroit 
Business College and graduated in 1977 with a degree in 
business administration.  He worked for Ford as a supervisor 
until June 1989, when he retired on disability as a result of 
his left hip.  According to the report, he experienced no 
medical difficulties other than his left hip problems while 
employed at Ford.  He had not sought work from any other 
employer since retiring from Ford in June 1989.  

Examination of the veteran's spine in October 1995 revealed 
no muscle spasm or dysfunction of his lumbar spine.  His 
lumbar and sacroiliac joints were normal and loading from his 
thoracolumbar region into his lumbar spine produced no 
complaints, difficulties or muscle spasm.  He had no muscle 
strain and was negative on straight leg raising, bilaterally, 
and negative on testing for Lasegue's, Trendelenburg's and 
Patrick's sign.  The physician's opinion was that the veteran 
had minor degenerative arthritis of his low back which was 
consistent with age.  

At the October 1995 VA examination, the veteran also 
complained of aches and pain affecting his left hip.  He 
walked with the aid of a cane and displayed a limp which was 
secondary to a significantly shortened left lower extremity.  
Examination of the left hip revealed a significant decrease 
in motion.  Range of motion study of his left hip showed 
flexion from zero to 10 degrees, abduction from zero to 5 
degrees, extension to zero degrees, internal rotation to zero 
degrees, external rotation to zero degrees.  X-rays of the 
left hip revealed significant narrowing and loss of the joint 
space, degenerative arthritis, significant shortening of the 
left neck and a small, old healed fracture line.  The 
physician's opinion was that the veteran had a severe injury 
to his left acetabulum and femoral neck with significant 
arthritis, loss of joint motion and function, and significant 
shortening of his lower extremity. 

A September 1996 VA treatment report shows that the veteran 
was assessed with severe osteoarthritis of his left hip.  

The report of a VA examination conducted on October 18, 1996, 
shows that the veteran presented with complaints of constant 
back pain and also pain and stiffness in his left hip with 
difficulty walking and sitting.  

Objective examination of the veteran's lumbosacral spine on 
October 18, 1996, showed postural abnormality with tilting to 
the left side and increased lordosis.  No fixed deformity was 
observed.  His musculature displayed good tone and no spasm 
or atrophy.  Range of motion testing showed that he could 
forward flex to 45 degrees, backward extend to 20 degrees, 
laterally flex to 15 degrees, bilaterally, and had zero 
degrees of rotation, bilaterally. Objective evidence of pain 
on motion of his lumbosacral spine was noted.  Straight leg 
raising was limited to 30 degrees on the left (with 
complaints of pain) and 60 degrees on the right.  Examination 
of the veteran's left hip revealed significant limitation of 
motion.  X-rays revealed scoliosis and moderate degenerative 
disc disease of his lumbosacral spine and severe arthritic 
changes of the left hip with joint deformity.  The diagnoses 
were severe post-traumatic degenerative arthritis of the left 
hip and moderate degenerative arthritis of the lumbosacral 
spine with scoliosis. 

The VA examiner's commentary indicated that the veteran had 
degenerative disc disease of his lumbosacral spine with 
moderate limitation of motion, no spasm on forward bending, 
no evidence of abnormal motion, no evidence of intervertebral 
disc disease, and no evidence of sciatic neuropathy.  
Additionally, the examiner found no additional loss of 
lumbosacral range of motion due to excess fatigability, 
incoordination or pain. 

In June 1999, the claim was forwarded to the Director of the 
VA Compensation and Pension Service (Director) to determine 
whether or not the case warranted extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(1).  The Director reviewed the evidence of record 
and determined that the positive finding on straight leg 
raising on examination on October 18, 1996 was the first 
factual indication of record of the presence of neurological 
abnormalities associated with the service-connected low back 
disability.  The Director concluded that this finding, when 
considered with evidence showing degenerative disc disease 
with continuous back pain with only intermittent relief, 
demonstrated low back impairment consistent with the criteria 
for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5293, effective from October 18, 1996.  He further 
concluded that when the 40 rating for the low back disability 
was combined with the 40 percent rating already in effect for 
the left hip impairment, a 60 percent evaluation became 
effective on the same date.  Based on the evidence, 
entitlement to an extraschedular total disability rating 
based on 38 C.F.R. § 4.16(a)(2) was also established.

A total disability rating for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The effective date of an award of increased compensation, 
including a total rating based on unemployability due to 
service-connected disabilities, is the earliest date as of 
which it is factually ascertainable that an increase in 
disability has occurred if the claim is received within a 
year from that date; otherwise, the effective date is the 
later of the date of increase in disability or the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997).

The veteran filed his claim for a TDIU on April 19, 1991.  
Therefore, for purposes of determining the earliest possible 
effective date of a TDIU award, the Board finds that because 
he had a pending TDIU claim since that time it is conceivable 
that an effective date no earlier than April 19, 1990 could 
be assigned, based on the applicable laws and regulations.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities: 
Provided, that if there is only one such disability, this 
disability shall be ratable as 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  For the above purpose of one 60 percent 
disability, 38 C.F.R. § 4.16(a)(2) provides that 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  However, it 
is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director of the Compensation and Pension 
Service for extra-schedular consideration all cases of 
veteran who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.  38 C.F.R. § 4.16(b).

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability picture 
concerning the veteran's service-connected disabilities with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (2000).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2000).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  However, 
unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2000).  For purposes of entitlement 
to individual unemployability due solely to service-connected 
disabilities, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2000).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16.  

In the present appeal, the current effective date of October 
18, 1996 for the TDIU award was based on findings obtained 
on VA examination conducted that same date.  However, after 
review of the record, the Board finds that there is 
objective evidence which supports the assignment of an 
effective date prior to October 18, 1996 for a TDIU.  The 
report of the VA examination of October 25, 1995 shows that 
the veteran's service-connected low back disability did not 
display muscle spasm or other dysfunction of his lumbar 
spine other than minor degenerative arthritis.  His left hip 
disability was manifested by complaints of constant pain and 
objective findings of very limited range of motion, severe 
shortening of the left lower extremity and a limping gait.  
The VA examiner's opinion was that the veteran had 
essentially lost all left hip joint motion and function.  
Though he still possessed a reasonable degree of lumbosacral 
mobility at the time, in view of the severe physical 
impairment indicated in the physician's assessment of his 
left hip, and resolving all doubt in favor of the veteran, 
the Board concedes that the veteran's service-connected 
disabilities rendered him individually unemployable as of 
October 25, 1995 for purposes of determining entitlement to 
a total rating.  See 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The evidence, however, does not warrant the assignment of an 
effective date prior to October 25, 1995 for a TDIU.  The 
veteran's contention, essentially, is that because he was 
medically deemed to have been unable to work in his former 
position as a factory supervisor for Ford Motor Company as 
of June 1989 due to his service-connected left hip 
disability, and because he filed his claim for a TDIU on 
April 19, 1991, he should be granted an effective date as of 
the filing date of his claim.  However, as previously 
discussed, an award of a TDIU is not predicated solely on a 
service-connected disability preventing a claimant from 
working in a specific job or career, but rather on a 
determination that the disability or disabilities prevent 
the claimant from working in a substantially gainful 
occupation, with consideration given to such factors as his 
employment history, educational attainment and vocational 
experience.  

The Board acknowledges the oral testimony presented by the 
veteran at his May 1992 hearing, in which he reported that 
his service-connected back disability interfered with his 
ability to work while in a seated position for extended 
periods of time.  However, the examinations conducted by 
Ford in September 1990 and by VA prior to October 25, 1995 
do not contain any objective findings or physicians' 
opinions demonstrating that the symptomatology attributable 
to his low back disorder were so disabling as to render the 
veteran unable to work in a sedentary occupation during that 
period of time.  Additionally, his left hip disability was 
not first shown to have been productive of complete loss of 
motion and function until the examination of October 1995.  
Before then, a November 1989 VA examination report shows 
left hip joint flexion to 40 degrees, extension to zero 
degrees, abduction to 15 degrees, internal rotation to 5 
degrees, and external rotation to 10 degrees on range of 
motion testing.  While pain and decreased motion was noted 
by the examiner, he did not present any opinion at the time 
which supported the view that the veteran's left hip 
disability was productive of such severe impairment as to 
render him individually unemployable.  Such a severe level 
of impairment was not demonstrated until the VA examination 
of October 25, 1995, when the veteran was shown to have left 
hip flexion to 10 degrees, extension to zero degrees, 
abduction to 5 degrees, internal rotation to zero degrees, 
external rotation to zero degrees, with such reduced 
mobility that the examiner was of the opinion that these 
findings represented loss of left hip motion and function.  

In conclusion, the Board finds that the objective medical 
evidence demonstrates that his service-connected 
disabilities were not productive of such severe impairment 
as to render him individually unemployable from even 
sedentary employment until October 25, 1995.


ORDER

An effective date of October 25, 1995 for a TDIU is granted, 
subject to the applicable laws and regulations governing 
awards of VA benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

